Citation Nr: 1008982	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, inter alia, granted 
the Veteran's July 2004 claim for entitlement to service 
connection for PTSD, and assigned a 30 percent disability 
rating.  In a December 2005 rating decision, the New Orleans, 
Louisiana, RO increased the Veteran's disability rating to 50 
percent for the entire appellate period.

In June 2009, the Veteran submitted additional evidence to 
the Board, and waived the right to have the additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for review and preparation of a supplemental statement 
of the case.  Thus, the Board may consider this evidence.  
See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as depression, anxiety, sleep 
disturbance, nightmares, intrusive thoughts, increased anger, 
irritability, decreased energy, limited interest, poor 
concentration, guilt, isolation and hypervigilance and Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
generally ranging from 45 to 51 with a low score of 40 on 
recent VA examinations, and has been found by medical 
evidence to result in occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to these 
symptoms.



CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

An October 2004 letter, provided to the Veteran before the 
December 2004 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letters informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The October 2004 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Court has 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 
1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records and VA 
treatment records showing current severity of his service-
connected PTSD.  The Veteran was also provided with a VA 
examination of his psychiatric condition in November 2004.  
Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his February 2006 substantive appeal 
that he is entitled to a disability rating greater than 50 
percent.

In a letter dated October 2004, the Veteran's direct 
supervisor at a parish Public Utilities Department noted that 
"I personally did not have any major issues or problems with 
[the Veteran], although I am aware of many problems between 
him and a fellow supervisor.  In my opinion, these problems 
at times were elevated to a point which should not have been 
tolerated at our work place."

In a May 2005 letter, one of the Veteran's two former spouses 
stated that the Veteran had been "very hard to live with and 
has always had a lot of trouble handling stress of any kind.  
He could not get along with anyone he worked with."

In an April 2006 letter, the Veteran's friend, W.R.G., who is 
also a Veteran, wrote that they met in 1973, after his return 
from Vietnam.  The friend wrote that the Veteran's 
"symptomology is the same as mine and, as with [the 
Veteran], I have been diagnosed with, continuously treated 
for, and determined to be 100% service-connected disabled for 
PTSD."

In a June 2006 letter, the Veteran's current spouse noted 
that the Veteran jumps when he hears the phone ring, or hears 
a loud noise on television.  She further stated that "the 
simplest things get him really nervous and worked up."  The 
Veteran's spouse also explained that the Veteran had left his 
job one week prior to their wedding "because he was harassed 
by two co-workers....[who] would unplug his welding equipment 
while he was working, bang a piece of tin with a hammer 
behind him while he was doing some delicate welding, or throw 
rocks on his car as they were pulling out of the parking 
lot."  She noted that "I'm really scared of what he might 
do....[because] he flies off the handle with people who 
irritate him....he scares me with these outbursts."  She 
stated that "sometimes he talks about things that went on in 
Vietnam such as the gruesome killings, and seeing his friends 
killed in front of him."  She further noted that "it has 
gotten to where I don't want to go out with other people 
because I never know when he is going to go off on someone."  
She explained that she has accompanied him to a VA treatment 
clinic in order to learn "how to deal with his behavior."

Also in June 2006, another of the Veteran's supervisors at 
the parish Utilities Company wrote that the Veteran "was a 
respectful and hard worker for me."  However, he noted that 
the Veteran and the foreman at work did not get along, and 
that the "forman [sic] picked [on] and mentally hassassed 
[sic] [the Veteran] continuously, making [the Veteran] very 
nervous."  He also noted that "in my personal opinion I 
thought that [the Veteran] was an asset to our company."

The Veteran has also sent VA disciplinary reports from his 
former employer.  In a March 2006 report, the Veteran was 
noted to have complained of harassment at work, and to have 
"stated that he may not be able to control his emotions and 
could possibly bring a gun and shoot the people that harassed 
him."  The employer noted that he "suggest[ed] that [the 
Veteran] maybe should resign if working with that group of 
individuals affected him in that way."  In a report dated 
two days later, the supervisor noted that "I decided not to 
let [the Veteran] come back to work until I received a letter 
from his psychiatrist (whom he had mentioned that he was 
going to for his posttraumatic stress syndrome) stating he 
has the emotional ability to come back to work.  When told 
this, [the Veteran] and I both agreed that it is in both of 
our best interest[s] for him to resign."

In November 2004, the Veteran was provided with a VA 
examination of his PTSD.  The examiner reviewed the claims 
file.  The Veteran reported that he had been married and 
divorced twice, most recently in 2003.  He further reported 
that he has five children, two of whom were diagnosed with 
spina bifida.  He further reported that "he has chronic 
conflict with coworkers, who constantly play practical jokes 
on him....[which] appear to consist of making loud sudden 
noises in order to watch [the Veteran] jumps [sic] with an 
exaggerated startle response.  The examiner opined that the 
Veteran's PTSD symptoms thus "have had a modest significant 
negative impairment on [the Veteran's] occupational 
history."  The Veteran also reported drinking approximately 
eight beers a day to control his nightmares.  The Veteran 
reported feeling depressed for up to a week at a time, which 
consists of a sad affect, feelings of fatigue, poor 
concentration, sleeplessness, and hopelessness.  The Veteran 
denied any suicidal ideation or psychotic symptoms.  He 
reported having daily spontaneous memories of combat events, 
and combat nightmares four times per month.  The Veteran also 
reported avoidance of thoughts reminiscent of his combat 
trauma, avoidance of formally pleasurable activities, 
irritability, hypervigilance, and an exaggerated startle 
response.  The examiner diagnosed the Veteran with PTSD, 
depressive disorder, and alcohol abuse.  The Veteran had a 
GAF score of 51.

In May 2005, a VA clinician stated that the Veteran's alcohol 
abuse was related to his PTSD and depression.

In July 2005, a VA clinician noted that the Veteran reported 
that "at times, he gets so angry on the job that he cuts 
dowon [sic] trees [and] road signs while cutting the grass.  
[He] will then reinstall [the] signs."

In February 2006, a VA clinician noted that the Veteran 
reported doing "some unusual and bizzar[e] things such as 
cutting the tops of signs while cutting shrubbery."  The 
Veteran also reported that he probably would be violent if he 
did not drink alcohol.  In March 2006, the Veteran reported 
that he has been drinking alcohol consistently since his 
service in Vietnam.

In July 2006, the Veteran told a VA clinician that he had 
previously refrained from seeking a higher disability rating 
because he wanted to work, and had had a supervisor who liked 
the quality of his work and "overlooked his erratic behavior 
with co-workers."  In January 2007, the Veteran told a VA 
clinician that he could not find or keep a job.

In February 2007, a VA clinician noted that the Veteran had 
depression, sleep problems, problems concentrating, anger, 
guilt, tearfulness, low energy, limited interests, and 
helplessness.  The Veteran was not suicidal or homicidal, but 
had fleeting thoughts thereof.  The clinician described the 
Veteran as "overtly psychotic," and noted that he continues 
to have recollections of his time in service, including daily 
thoughts and frequent distressing dreams.  The Veteran also 
had avoidance behavior and arousal symptoms.  The VA 
clinician diagnosed the Veteran with PTSD and Major 
Depressive Disorder (MDD).  He had a GAF score of 45.

In March 2007, the Veteran told a VA clinician "that he 
knows now that he is not capable of sustaining employment.  
He has applied, but cannot find work.  He cannot deal with 
people, cannot handle stress....It appears that the only way he 
sustained his job with the city was by drinking [alcohol] 
daily."  The clinician again ascribed the Veteran's alcohol 
consumption to his PTSD.

In August 2007, a VA clinician noted that the Veteran had 
depression, sleep problems, anxiety, irritability, low 
energy, limited interests, arousal symptoms, insomnia, and 
difficulty concentrating.  The Veteran was easily startled 
and vigilant.  The Veteran was not suicidal or homicidal.  
The Veteran reported having distressing dreams and nightmares 
of his time in service.  The VA clinician diagnosed the 
Veteran with PTSD and MDD.  He had a GAF score of 40.

In June 2009, a VA physician and staff psychiatrist wrote 
that the Veteran is in treatment, but nonetheless has such 
symptoms as depression, anxiety, intrusive thoughts, 
avoidance, isolation, sleep disturbance, irritability, 
increased anger, impatience, decreased energy, limited 
interest, poor concentration, guilt, and hypervigilance.  He 
also noted that the Veteran uses alcohol to block painful 
memories, thoughts, and images.  He further noted that the 
Veteran "is unemployed[,] having lost his past two jobs to 
stress and anger.  He continues having major social and 
industrial impairment that affect his ability to work, his 
family life, his thinking and mood."  The VA physician 
further noted that one of the Veteran's two children born 
with spina bifida died shortly after birth, and that "VA has 
determined that these birth defects were attributed to the 
Veteran's exposure to Agent Orange."  The VA physician 
opined that the Veteran "is unemployable because of his PTSD 
and co-morbid conditions and this status is not expected to 
change even with treatment."

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
70 percent for the Veteran's PTSD symptoms.  The evidence 
which includes the VA treatment records from 2004 through 
2009, in addition to the November 2004 VA examination 
generally show the Veteran to suffer from occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such severe and persistent PTSD symptoms primarily shown to 
be very high levels of anxiety with frequent and severe 
increased anger, which have apparently caused him negative 
consequences at work including the loss of jobs.  He has also 
reported on numerous occasions problems with sleeping, with 
some nightmares, and difficulty going to sleep.  Additionally 
he has also at times had problems with depression and a loss 
of interest in doing things.  Further he has also evidenced 
symptoms of avoidance behavior and endorsed exaggerated 
startle response.  He has also exhibited continuous 
recollections of his time in service.

Although his GAF scores have been shown to fluctuate, with 
ranges as high as 51 shown, overall his GAF scores for the 
most part have tended to be in the mid 40's throughout the 
pendency of this appeal.  Significantly, his GAF scores tend 
to be consistent with serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The Board finds that the evidence of record is consistent 
with a 70 percent rating for the entire appeal period.  38 
C.F.R. § 4.7.  

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran has not shown 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.

Although the Veteran has demonstrated some grossly 
inappropriate behavior, the Board finds that that 
characteristic is outweighed by the more numerous 
characteristics associated with a 70 percent disability 
rating.  38 C.F.R. § 4.1 (2009).

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  This issue is 
discussed below.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.  The Board has considered whether 
staged ratings are appropriate; however, in the present case, 
the Veteran's symptoms met the criteria for a 70 percent 
disability rating throughout the course of the period on 
appeal, and, as such, staged ratings are not warranted.




ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

With regard to a claim for TDIU, the Board sees the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to his service-connected PTSD.  
Additionally, in his February 2010 Written Brief 
Presentation, the Veteran's representative raised the issue 
that the Veteran had total occupational impairment.

In the present case, during the course of his increased 
initial rating claim on appeal, the Veteran has submitted 
evidence that he is unemployable due to his PTSD.  See, e.g., 
a June 2009 letter from a VA physician and staff 
psychiatrist, opining that the Veteran is unemployable as a 
result of his PTSD and co-morbid conditions.  Therefore, the 
Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the AOJ for proper development and adjudication.

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.

In addition, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

The Board notes that the Veteran would be entitled to a TDIU 
rating under 38 C.F.R. § 4.16 (2009).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  When a Veteran does not meet the rating criteria for 
a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless 
to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  
Under 38 C.F.R. § 4.16(b), rating boards should refer to the 
Director, Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure 
or follow a substantially gainful occupation by reason of 
service-connected disability. 

The Veteran has the following service-connected disabilities:  
PTSD with depressive symptoms and alcohol abuse, rated 70 
percent disabling; and a scar on the lateral aspect of the 
calf of the right leg, rated noncompensable.  His combined 
service-connected disability rating is currently 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he 
satisfies the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal.  This notice 
must indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the 
AOJ.  See M21-1MR, IV.ii.2.F.25.i. 

3.  After completion of the above, the AOJ 
should adjudicate the Veteran's claim for 
a TDIU rating pursuant to 38 C.F.R. 
§ 4.16(a).  If any determination remains 
unfavorable to the Veteran, the Veteran 
and his representative should be provided 
with a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


